Exhibit 10.39

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED GENERAL

PARTNERSHIP AGREEMENT

This First Amendment to Second Amended and Restated General Partnership
Agreement (this “Amendment”), is made effective as of March 9, 2010, by and
among Regency Haynesville Intrastate Gas LLC, a Delaware limited liability
company (“Regency HIG”), EFS Haynesville, LLC, a Delaware limited liability
company (“GE Investor”), Alinda Gas Pipeline I, L.P., a Delaware limited
partnership (“Alinda Investor 1”) and Alinda Gas Pipeline II, L.P., a Delaware
limited partnership (“Alinda Investor 2” and collectively with Regency HIG, GE
Investor and Alinda Investor 1, the “Partners”).

RECITALS

WHEREAS, the Partners constitute all of the partners of RIGS Haynesville
Partnership Co., a Delaware general partnership (the “Partnership”) and have
entered into that certain Second Amended and Restated General Partnership
Agreement of the Partnership dated as of December 18, 2009 (the “Partnership
Agreement”); and

WHEREAS, in accordance with Section 13.5 of the Partnership Agreement, the
Partners desire to amend the Partnership Agreement pursuant to this Amendment.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Partners agree as
follows:

1. Definitions. All capitalized terms used in this Amendment but not defined in
this Amendment shall have the meanings ascribed to such terms in the Partnership
Agreement.

2. Amendment. The Partnership Agreement is hereby amended as follows:

(a) Section 7.2(b) of the Partnership Agreement is hereby deleted in its
entirety and replaced with the following:

“(b) Each Partner shall have the right to designate one MC Member, and to remove
or replace such MC Member from time to time in its Sole Discretion. The
individuals listed on Schedule 2 shall serve as the initial MC Members as of the
Effective Date. In addition, each Partner shall have the right to designate one
alternate MC Member upon written notice to the Partnership and each other
Partner, and to remove or replace such alternate MC Member from time to time in
its Sole Discretion. The alternate MC Member designated by any Partner shall be
deemed to be a “MC Member” designated by such Partner for all purposes;
provided, that, notwithstanding the foregoing, the MC Member and the alternate
MC Member designated by such Partner, collectively, shall only have one vote in
accordance with Section 7.3(a).”

 

Page 1 of 6



--------------------------------------------------------------------------------

(b) Section 7.8 of the Partnership Agreement is hereby deleted in its entirety
and replaced with the following:

“7.8 Fees and Expenses. A MC Member shall not be entitled to any fees from the
Partnership for serving as a MC Member. The Partnership shall, however,
reimburse each Partner for the reasonable and documented out-of-pocket costs and
expenses incurred and paid by such Partner in respect of only one (but not more
than one) MC Member, alternate MC Member, observer or other individual attending
each Management Committee meeting and/or any other meeting at which Partnership
business is conducted on behalf of such Partner in accordance with the policies
(if any) adopted from time to time by the Management Committee.”

(c) Schedule 1 of the Partnership Agreement is hereby deleted in its entirety
and replaced with Schedule 1 attached to this Amendment.

3. Miscellaneous.

(a) Except as expressly amended hereby, all of the terms and provisions
contained in the Partnership Agreement are hereby ratified and shall remain in
full force and effect. All references to the Partnership Agreement hereafter
shall mean the Partnership Agreement as amended by this Amendment.

(b) Section 13.6 (“Binding Effect”), Section 13.7 (“Governing Law;
Jurisdiction”), Section 13.8 (“Severability”), Section 13.10 (“Further
Assurances”), Section 13.12 (“No Third Party Beneficiary”), Section 13.13
(“Counterparts”) and Section 13.14 (“Reliance on Counsel”) of the Partnership
Agreement shall apply to this Amendment as if set forth herein.

Signature Pages Follow

 

Page 2 of 6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Partners have executed this Amendment as of the date set
forth above.

 

REGENCY HAYNESVILLE INTRASTATE GAS LLC By:   Regency Gas Services LP, its sole
member By:   Regency OLP GP LLC, its general partner By:   /S/    L. PATRICK
GIROIR    

Name:   L. Patrick Giroir Title:   Vice President

 

EFS HAYNESVILLE, LLC By:   EFS Equity Holdings, LLC, its Managing Member By:  
Aircraft Services Corporation, its Managing Member By:   /S/    MARK MELLANA    

Name:   Mark Mellana Title:   Vice President

 

ALINDA GAS PIPELINE I, L.P. By:   Alinda Gas Pipeline I GP LLC, its General
Partner By:   /S/    SANJAY KHETTRY    

Name:   Sanjay Khettry Title:   Partner

 

Signature Page

First Amendment to Second Amended and Restated General Partnership Agreement



--------------------------------------------------------------------------------

ALINDA GAS PIPELINE II, L.P. By:  

Alinda Gas Pipeline II GP LLC,

its General Partner

By:   /S/    ALEX BLACK    

Name:   Alex Black Title:   Managing Director

 

Signature Page

First Amendment to Second Amended and Restated General Partnership Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

PARTNERS; GP UNITS; CAPITAL CONTRIBUTIONS

 

Partner

   Initial Capital
Contribution    Total Capital
Contributions    GP Units    Sharing
Ratio  

Regency Haynesville Intrastate Gas LLC

   $ 400,000,000    $ 420,203,751    452,650    43 % 

2001 Bryan Street

Suite 3700

Dallas, Texas 75201

Attention: Chief Legal Officer

Facsimile: 214-750-1749

Telephone: 214-750-1771

           

EFS Haynesville, LLC

   $ 126,500,000    $ 129,796,249    73,850    7 % 

c/o GE Energy Financial Services

800 Long Ridge Road

Stamford, CT 06927

Attention: General Counsel

Facsimile: 203-357-6632

Telephone: 203-357-4151

           

Alinda Gas Pipeline I, L.P.

   $ 308,531,000    $ 325,463,153    311,557    29.6 % 

c/o Alinda Capital Partners LLC

150 East 58th Street

39th Floor

New York, NY 10155

Attention: General Counsel

           



--------------------------------------------------------------------------------

Partner

   Initial Capital
Contribution    Total Capital
Contributions    GP Units    Sharing
Ratio  

with copy to:

 

c/o Alinda Capital Partners LLC

150 East 58th Street

39th Floor

New York, NY 10155

 

Attention: Sanjay Khettry

Facsimile: 212-838-6480

Telephone: 212-838-6400

           

Alinda Gas Pipeline II, L.P.

   $ 217,969,000    $ 224,536,847    214,943    20.4 % 

c/o Alinda Capital Partners LLC

150 East 58th Street

39th Floor

New York, NY 10155

Attention: General Counsel

 

with copy to:

 

c/o Alinda Capital Partners LLC

150 East 58th Street

39th Floor

New York, NY 10155

Attention: General Counsel

 

Attention: Alex Black

Facsimile: 212-838-6480

Telephone: 212-838-6400

           